                          IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 UNITED STATES OF AMERICA,                       )
                                                 )
                        Plaintiff,               )
                                                 )
 v.                                              )                  No. 3:19-CR-218-TAV-DCP
                                                 )
 GLENN FRED GLATZ,                               )
                                                 )
                        Defendant.,              )


                                 MEMORANDUM AND ORDER

        All pretrial motions in this case have been referred to the undersigned United States

 Magistrate Judge pursuant to 28 U.S.C. § 636(b) for disposition or report and recommendation

 regarding disposition by the District Judge as may be appropriate. This case is before the Court

 on Defendant Glatz’s Motion for Leave to File Motions Out of Time [Doc. 30], filed on

 December 10, 2020. Defendant asks to file two suppression motions, which he attaches as

 exhibits, out of time. The motion relates that defense counsel been delayed in finalizing these

 motions due to the voluminous discovery and his need to research developing legal issues, delays

 in meeting with his client due to the COVID-19 pandemic, and defense counsel’s unusually large

 caseload based in part on a coworker’s extended leave and also on the pandemic slowing

 progress in his cases. He contends that that hearing these motions at the evidentiary hearing on

 February 4, 2021, would give the Government time to respond to the new motions.             On

 December 17, 2020, the Government responded to the motion, stating that it does not oppose the

 motion to late file [Doc. 31]. The Government requests additional time to respond to the

 motions, in light of the holidays.




                                                1

Case 3:19-cr-00218-TAV-DCP Document 32 Filed 12/28/20 Page 1 of 3 PageID #: 113
        The Court previously extended the motion deadline in this case to June 19, 2020 [Doc.

 18].   Defendant Glatz timely filed two motions to suppress evidence [Docs. 19 & 20] by that

 deadline. The Court has set a suppression hearing on those motions for February 4, 2021, at 9:30

 a.m. Defendant Glatz now seeks to file two additional suppression motions.

        Motions seeking to suppress evidence must be raised pretrial.           Fed. R. Crim. P.

 12(b)(3)(C). Rule 12 recognizes the Court’s authority to set and extend or reset a deadline for

 filing pretrial motions. Fed. R. Crim. P. 12(c)(1)-(2). If a party fails to file a pretrial motion

 timely, the Court has discretion to decline to consider the motion, unless the party can show

 “good cause” for the untimely filing. Fed. R. Crim. P. 12(c)(3). “Good cause is a ‘flexible

 standard’ requiring an explanation for both the delay and the potential prejudice.” United States

 v. Trujillo-Molina, 678 F. App’x 335, 337 (6th Cir. 2017) (emphasis in original).           “At a

 minimum, a party must ‘articulate some legitimate explanation for the failure to timely file.’” Id.

 (quoting United States v. Walden, 625 F.3d 961, 965 (6th Cir. 2010)).

        In the instant case, the Court finds the Defendant has stated good cause for the delay in

 filing the two additional suppression motions. These motions required extensive research into

 developing areas of the law and delays relating to the COVID-19 pandemic affected counsel’s

 ability to confer with the Defendant during this time.          The Court finds, based on the

 representations of defense counsel, the untimely filing was not a matter of defense strategy. See

 United States v. Campos, No. 5:17-CR-55-DCR-REW, 2018 WL 1406614, *3 (E.D. Ky Feb. 23,

 2018) (R. Wier, MJ, Recommended Disposition) (observing that the “Sixth Circuit rejects

 improvident strategy as a reason to excuse a tardy defensive motion”).     Accordingly, the Court

 finds the Defendant has established good cause for the untimely filing of two additional

 suppression motions. The Defendant’s Motion for Leave to File Motions Out of Time [Doc. 30]



                                                 2

Case 3:19-cr-00218-TAV-DCP Document 32 Filed 12/28/20 Page 2 of 3 PageID #: 114
 is GRANTED. The Defendant is ORDERED to file the proposed suppression motions, with

 exhibits, on or before January 6, 2021. The Government is DIRECTED to respond to the new

 suppression motions on or before January 20, 2020.

        IT IS SO ORDERED.

                                           ENTER:




                                           ________________________________________________
                                           Debra C. Poplin
                                           United States Magistrate Judge




                                              3

Case 3:19-cr-00218-TAV-DCP Document 32 Filed 12/28/20 Page 3 of 3 PageID #: 115
